DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 11/22/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 3-16 are currently under examination. 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2017-071980, filed 03/31/2017 acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Arguments
Applicant’s responses and arguments filed 11/22/2021 regarding claim rejections under 35 USC 103 have been fully considered.
Applicant amended the independent claims 1, 15 and 16 with new subject matters with “calculate corrected motion information of the tissue by correcting, from the estimated motion information, first motion information of a right ventricular outflow tract, which is an outflow tract of the right ventricle, by using second motion information corresponding to [[of]] a site that is at least one selected from between a crista supraventricularis and an aortic valve; calculate corrected motion information of the tissue; and output the calculated motion information related to the right ventricle calculate corrected motion information of the tissue by correcting, from the estimated motion information, corresponding to [[of]] a site that is at least one selected from between a crista supraventricularis and an aortic valve; calculate corrected motion information of the tissue; and output the calculated motion information related to the right ventricle calculating corrected motion information of the tissue by correcting, from the estimated motion information, first motion information of a right ventricular outflow tract, which is an outflow tract of the right ventricle, by using second motion information corresponding to [[of]] a site that is at least one selected from between corrected motion information of the tissue; and outputting the calculated motion information related to the right ventricle 
Applicant argues (on pages 8-9) that the references Knight and Gabbert do not teach the amended limitations as claimed since they are directed to correct the RVOT based on a curved surface separating the regional right ventricle outflow tract from the main right ventricle chamber according to Gabbert and not on the heart wall motion, and with Knight not specifically teaching a correction using the wall motion. 
In response, the examiner is acknowledging the Applicant’s argument as persuasive and will consider performing new full search to address the amended limitation. 

Regarding the independent claims 15 and 16, these claims are directed to image processing system for broader imaging system. The examiner has therefore broaden the search to other imaging system including the golden standard imaging system a CMR or cardiac magnetic resonance imaging as specifically directed to right ventricle characterization. The examiner performed full search as directed to the calculation or determination of wall motion information and found as closest prior art Lemmo et al. (2010 Computing in Cardiology 37:805−808; Pub.Date 2010) teaching the determination and analysis of the wall motion for the characterization of the right ventricle including the RVOT (Title, paragraph 2.3) for the determination of the right ventricle volume using the gold standard technique of CMR without teaching using specifically one of the RVOT site as aortic valve or the crista supraventricularis and Nair (USPN 8560968 B1; Pub.Date 10/15/2013; Fil.Date 03/24/2010) teaching performing Wall Motion Analysis for the heart for evaluating the different structures within the patient’s heart including the aortic valve. However, Nair is not specifically directing the analysis to the RVOT as claimed in the independent claims. Therefore Lemmo and Nair are not fully teaching the amended limitations as claimed for any imaging device with an imaging processing system.   No further prior art did based the determination of the wall motion for the right ventricle using either sites as 
Therefore, the claim rejections under 35 U.S.C. 103 are withdrawn in view of the amendments.
Allowable Subject Matter
Claims 1, 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art found are Dow et al. (USPN 20120123267 A1; Pub.Date 05/17/2012; Fil.Date 06/02/2010) in view of Knight et al. (2015 J. Am. Soc. Echocardiogr. 28:363-74; Pub.Date 2015) and in view of Gabbert et al. (2013 Mag. Res. In Med. 70:1718-1727; Pub.Date 2013) for teaching all the limitations excepted the limitations directed to calculation and correction of wall information based on the motion information of one of the two site crista supraventricularis and aortic valve as site defining the right ventricle outflow tract in order to correct and output the calculated wall motion of the right ventricle. Additional closest references Abe et al. (USPN 20120165674 A1; Pub.Date 06/28/2012; Fil.Date 03/01/2012) for teaching the generic determination of the wall motions for either the left and the right ventricles of the heart and Abe et al. (USPN 20150038846 A1; Pub.Date 02/05/2015; Fil.Date 09/26/2014) teaching the generic method for calculating wall motion (Fig. 19 and [0163]-[0164]) without specifically directing the teaching to the right ventricle outflow tract (RVOT) are directed to the determination of the wall motion information without specifically being applied to the right ventricle outflow tract itself. Therefore, no combination or teachings with Dow, Knight, and Gabbert and with Abe and Abe’2015 were found to fully teach all the amended limitations.
Therefore the combination of claim limitations presented by independent claim 1 serve to patentably distinguish from the prior art of record. Claim 1 is therefore allowable.
Regarding the dependent claims 3-14,  the claims are allowable due to their dependency from claim 1.

Therefore the combination of claim limitations presented by independent claim 15 serve to patentably distinguish from the prior art of record. Claim 15 is therefore allowable.
Regarding the independent claim 16, the claim is allowable as it is directed to a method implementing the functional limitations as performed by the system in independent claim 15, therefore since the system in claim 1 is implementing the method in claim 16 is allowable, claim 16 is allowable. Claim 16 is therefore allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793